Citation Nr: 0733473	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for a cervical spine disability has been 
received.

2.  Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to December 1981.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for herniated nucleus pulposus C5-6, C6-7, residual of neck 
injury, and continued the veteran's noncompensable rating for 
musculoskeletal chest pain, costochondritis.  The veteran 
filed a notice of disagreement (NOD) in March 2003.

In July 2004, the veteran testified during a hearing at the 
RO before RO personnel; a transcript of the hearing is of 
record.

In February 2005, the RO issued a statement of the case 
(SOC), and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) that same 
month.

In June 2007, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Regarding the claim for a compensable rating for 
costochondritis, the Board notes that the veteran has not 
been afforded a VA examination during the pendency of the 
appeal to assess the current severity of his symptoms of 
costochondritis.  In June 2007, the veteran testified that he 
experiences chest pain, shortness of breath and a feeling of 
pressure in the chest due to his disability.  Therefore, the 
veteran should be afforded a VA examination to obtain 
pertinent medical information as to the severity of his 
costochondritis.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Further, the Board notes that costochondritis is 
characterized as musculoskeletal chest pain and is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5297, pursuant 
to which the removal of ribs is rated.  However, the 
veteran's service-connected disability is not due to the 
removal of the veteran's ribs.  Therefore, the Board finds 
that the RO should consider rating the veteran using another 
diagnostic code that is more analogous to the symptoms of the 
veteran's service-connected disability.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the claim for an increased rating 
for costochondritis.  38 C.F.R. § 3.655(b) (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy of each notice of the date and 
time of any scheduled appointment sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Augusta, Georgia, dated up to August 
2001.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records from the Augusta, 
Georgia VAMC since August 2001, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

In addition, during the veteran's June 2007 Board hearing, he 
stated that the following day, he was to have a physical from 
his private physician, Dr. R.  Therefore, the RO should 
request that the veteran submit a release and authorization 
form for any private medical records from Dr. R., his private 
physician, and any other private physician that provided 
treatment for his costochondritis, to allow the RO to request 
and obtain those private medical records.

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA) to the appellant's petition to reopen the 
claim for service connection for a cervical spine disability, 
the Board finds that all notification action needed to render 
a fair decision on this claim has not been accomplished.  In 
this regard, the appellant was not afforded the appropriate 
notice as required by the recent decision in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  According to Kent, the 
record must show that the appellant was provided pertinent 
notice under 38 U.S.C.A. § 5103 which describes, "what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Kent, 20 Vet. 
App at 10.  

In this case, the RO has not provided the appellant notice as 
to the reason for the prior denial of the claim or what 
specific evidence is needed to reopen the claim.  Hence, due 
process of law requires a remand of the petition to reopen 
for full compliance with the VCAA's notice requirements.  The 
Board emphasizes that action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for a compensable rating for costochondritis.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
also invite the appellant to submit all pertinent evidence in 
his possession (of which he was not previously notified).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Augusta 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's 
costochondritis and cervical spine 
disability, from August 2001 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the petition 
to reopen the claim for service connection 
for a cervical spine disability.

The RO's letter should include specific 
notice as to the type of evidence needed to 
substantiate the claim.  As regards the 
claim to reopen, the letter should explain 
what is needed to reopen the claim (in 
terms that specify the basis(es) for the 
prior denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, pursuant 
to the Kent decision (cited to above).

In addition, regarding the claim for a 
compensable rating for costochondritis, to 
ensure that the duty to notify the veteran 
what evidence will be obtained by whom is 
met, the RO's letter should include a 
request that the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to this matter 
on appeal that are not currently of record.  
The letter should request that the veteran 
provide authorization to allow the RO/AMC 
to obtain the private medical records from 
his private physician, Dr. R., of whom he 
mentioned during his June 2007 Board 
hearing.  The letter should also include a 
summary of the evidence currently of record 
that is pertinent to the claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
examination for his costochondritis, by a 
physician, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should provide specific 
findings associated with any symptoms of 
the veteran's service-connected 
costochondritis and/or musculoskeletal 
chest pain.  

The physician should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy of 
any notice of the date and time of the 
scheduled appointment sent to him by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the petition to reopen the 
claim for service connection for a cervical 
spine disability and the claim for a 
compensable rating for musculoskeletal chest 
pain, costochondritis, in light of all 
pertinent evidence and legal authority.  
Regarding the veteran's claim for a 
compensable rating for costochondritis, 
based on the findings of the VA examination, 
the RO should consider rating the veteran 
using another diagnostic code more analogous 
to the veteran's service-connected symptoms.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

